DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks, filed 12/15/2021, with respect to claims 1, 2, 4, 5, 7-14 and 16-23 have been fully considered and are persuasive.  The rejections of claims 1, 2, 4, 5, 7-14 and 16-23 have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nick Contento on 1/20/2022.
The application has been amended as follows: 
Claim 4 (currently amended): The sensor of claim [[3]] 1, wherein each of the detector sub-layer and the well sub-layer are replaceable.

Allowable Subject Matter
Claims 1, 2, 4, 5, 7-14 and 16-23 are allowed.
The closest prior art, over Palena et al (US PGPub 2013/0018243) teaches a sensor (referred to as biosensor 100) (see Figure 1 and abstract), comprising:
a microfluidics layer (300), the microfluidics layer is configured to collect a sample from an environment (see [0015] and [0017[);
a transduction layer (500) fluidly connected to the microfluidics layer (300)(such as through outlet ports 340, 341 and 342), the transduction layer (500) configured to detect a presence of an analyte within the sample (see [0017]-[0020]); 
a transceiver layer (600) electro-mechanically connected to the transduction layer (500), the transceiver layer (600) configured to generate an electrical signal in response to the analyte detected by the transduction layer and configured to transmit the electrical signal (through antenna 610)(see [0023]-[0024]). In addition, Palena et al teaches that the transduction layer (500) includes a detector sub-layer (which is considered the part of layer 500 which encompasses transduction surfaces 510) configured to detect a presence of an analyte within the sample (see [0017]-[0020]) and [0023]), and a well sub-layer (which is considered the part of layer 500 which encompasses portions 540, 541 and 542 which form detector wells) that includes a plurality of wells (see [0019], [0023] and Figure 4).
Palena et al does not explicitly disclose  that at least a portion of the transduction layer and/or at least a portion of the microfluidics layer is configured to be replaceable without replacing a remaining portion of the transduction layer or the microfluidics layer.
However, Gilbert et al (US PGPub 2004/0045891).teaches that a variety of capping module number and sizes may be bonded to the substrate to impart various 
However, the combination of Palena et al and Gilbert et al neither teaches nor fairly suggests that  the transduction layer includes a detector sub-layer and a well sub-layer that includes a plurality of wells, and at least one of the detector sub-layer or the well sub-layer are replaceable, wherein the detector sub-layer includes a first surface and a second surface opposite the first surface, and the first surface is releasably secured to a surface of a first sub-layer adiacent to the detector sub-layer (as claimed in claim 1). In addition, the combination of Palena et al and Gilbert et al neither teaches nor fairly suggests that the detector sub-layer is between the transceiver layer and the well sub-layer, and the detector sub-layer is removably secured to the transceiver layer and to the well sub-layer (as claimed in claim 12). Finally, the combination of Palena et al and Gilbert et al neither teaches nor fairly suggests a method of reconfiguring a molecular sensor which has a transduction layer, which includes a detector sub-layer and a well sub-layer that includes a plurality of wells, and at least one of the detector sub-layer or the well sub-layer are replaceable. Furthermore, the combination of Palena et al and Gilbert et al neither teaches nor fairly suggest that the detector sub-layer includes a first surface and a second surface opposite the first surface, and the first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER WECKER whose telephone number is (571)270-1109. The examiner can normally be reached 9:30AM - 6 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JENNIFER WECKER/           Primary Examiner, Art Unit 1797